Case: 17-30163      Document: 00514310363         Page: 1    Date Filed: 01/17/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-30163
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 17, 2018
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

DONDELL PEA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:16-CR-155-1


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       Dondell Pea appeals the 240-month mandatory minimum sentence
imposed following his guilty plea conviction of possession with intent to
distribute 50 grams or more of methamphetamine.                    He argues that his
sentence violates the Eighth Amendment’s prohibition against cruel and
unusual punishment because it is grossly disproportionate to his offense and




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30163     Document: 00514310363     Page: 2    Date Filed: 01/17/2018


                                  No. 17-30163

because the mandatory minimum was enhanced based on a purportedly
insignificant prior conviction for a felony drug offense.
      Reviewing this preserved issue de novo, we find no constitutional error.
United States v. Mills, 843 F.3d 210, 217 (5th Cir. 2016), cert. denied, 137 S.
Ct. 1601 (2017). Pea’s 240-month sentence was not grossly disproportionate to
the severity of his controlled substance offense. See Mills, 843 F.3d at 217;
United States v. Helm, 502 F.3d 366, 368 (5th Cir. 2007). Accordingly, the 240-
month sentence was not unconstitutionally cruel and unusual, regardless of
the fact that it was the mandatory minimum sentence.            See Harmelin v.
Michigan, 501 U.S. 957, 995 (1991).
      AFFIRMED.




                                        2